DETAILED ACTION
This action is in response to the Applicant Response filed 09 December 2021 for application 15/433,030 filed 15 February 2017.
Claims 1, 8, 15 are currently amended.
Claims 1-21 are pending.
Claims 1-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-21 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the combination of Zhang, Drevo and Lu fail to teaches the newly-added features of claim 1 (similarly claims 8, 15), particularly:
...
creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, wherein the one or more scale factors are determined based on one or more temporal changes related to advertisement selection, and the one or more temporal changes indicate a change of a weight associated with learning of the model and are detected from streaming ad-related data;
...
Specifically, applicant argues that the callbacks (timestamps) do not indicate a change of weight associated with a learning model and therefore do not teach creating a candidate model based on the callbacks.
With respect to applicant’s arguments, Examiner respectfully disagrees. First while applicant fails to address Drevo, Examiner notes that Drevo teaches creating a plurality of copies of a model where the models are generated by choosing a feasible step size [scale factor] for hyperparameters to generate the model possibilities [candidate models] (Drevo, ¶¶0102-0104). Drevo goes on to teach selecting the highest performing model based on a performance metric (Drevo, ¶¶0114-0115). Lu teaches updating a model, consisting of a point-wise learning model and a pair-wise learning model (Lu, col. 13:4-8), where the updating is based on the difference between callbacks, i.e., timestamps (Lu, col. 13:41-54). The callbacks are used to determine the extent to which the model is updated (Lu, col. 13:55-57).  Based on the time difference between callbacks, the model is updated by influencing the multiplier [hyperparameter] of the score of the models as inversely proportional to the difference between the impression callback timestamp and the engagement callback timestamp (Lu, cols. 13:41-14:23). This influence acts as a scale factor for the model’s hyperparameters based on temporal changes related to advertisement selection. Lu further teaches that the updating of the model includes updating the weight parameters (Lu, cols. 21:50-22:9) and that the temporal changes are detected based on the continuous stream of training instances which correspond to candidate advertisements (Lu, col. 14:24-38). Therefore, the combination of Zhang, Drevo and Lu does, in fact, teach creating, for each of the plurality of copies, a candidate model by modifying a value of one or 
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Zhang in view of Drevo and further in view of Lu. For similar reasons, claims 8, 15 are also rejected as unpatentable over Zhang in view of Drevo and further in view of Lu. Additionally, the rejections of claims 1, 8, 15 apply to all dependent claims which are dependent on claims 1, 8, 15, including claims 3-7, 10-14, 17-21 which are also unpatentable over Zhang in view of Drevo and further in view of Lu; and claims 2, 9, 16 which are unpatentable over Zhang in view of Drevo, further in view of Lu and further in view of Breckenridge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Qiong (US 2011/0264511 A1 - Online Serving Threshold and Delivery Policy Adjustment, hereinafter referred to as "Zhang") in view of Drevo et al. (US 2016/0132787 A1 – Distributed, Multi-Model Self-Learning Platform for Machine Learning, hereinafter referred to as “”Drevo”) and further in view of Lu et al. (U.S. Pat. No. 10,657,556 – Click Through Prediction for Targeted Content, hereinafter referred to as “Lu”).

Regarding claim 1 (Currently Amended), Zhang teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network (Zhang, ¶¶0014-0017 – teaches a computer having a processor, storage and a network for implementing the methods) for generating an updated model related to advertisement selection (Zhang, ¶0001 – teaches using a machine learning model for advertisement selection; see also Zhang, ¶0041 – teaches real-time model updating), the method comprising: 
obtaining a request for updating a model to be utilized for selecting an advertisement (Zhang, ¶¶0034-0035 – teaches monitoring and determining that the parameters/model should be updated); 
wherein the model is pre-selected based on a performance metric related to advertisement selection (Zhang, ¶¶0021-0022 – teaches selecting a model for serving of online advertisements based on an anticipated click through rate [performance metric]); 
repeating the steps of generating, creating, and selecting until a predetermined condition is met (Zhang, ¶¶0034-0035 – teaches monitoring and determining that the parameters/model should be ; and 
updating the model with the latest selected candidate model when the predetermined condition is met (Zhang, ¶¶0034-0035 – teaches monitoring and determining that the parameters/model should be updated if time remains in the pertinent online period [predetermined condition]; Zhang, ¶0039 – teaches returning back to monitoring after updating [repeating]; see also FIG. 5 – shows flow chart of iterative updating).
However, Zhang does not explicitly teach  generating a plurality of copies of the model; creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, wherein the one or more scale factors are determined based on one or more temporal changes related to advertisement selection, and the one or more temporal changes are detected from streaming ad-related data; and selecting one of the plurality of candidate models based on the performance metric.
Drevo teaches
generating a plurality of copies of the model (Drevo, ¶¶0102-0104 - teaches creating a plurality of copies of a model where the models are generated by choosing a feasible step size [scale factor] for hyperparameters to generate the model possibilities [candidate models]), wherein the model is pre-selected based on a performance metric (Drevo, ¶0057 - teaches selecting a performance metric to optimize as part of the configuration for the data run of selecting a candidate model); 
creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models (Drevo, ¶¶0102-0104 - teaches creating a plurality of copies of a ; 
selecting one of the plurality of candidate models based on the performance metric (Drevo, ¶¶0114-0115 – teaches selecting and returning the highest performing model based on a specified performance metric).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang with the teachings of Drevo in order to test multiple methodologies to identify an optimal model with less computational effort and be able to transfer previous methodologies to new problems in the field of updating predictive models to better model the behavior of the system (Drevo, ¶0006 – “It is appreciated herein that it would be useful to avoid iteratively optimizing an the entire space of parameters and design choices for every modeling methodology, while at the same time identifying an optimum model (or finding a model close to the optimum model) with less computational effort. In addition, knowledge (or experience) of how one methodology has previously worked should be transferred to new problems, such that model recommendations can improve over time.”).
While Zhang in view of Drevo teaches creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, Zhang in view of Drevo does not explicitly teach wherein the one or more scale factors are determined based on one or more temporal changes related to advertisement selection, and the one or more temporal changes are detected from streaming ad-related data.
Lu teaches creating ... a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors ... wherein the one or more scale factors are determined based on one or more temporal changes related to advertisement selection (Lu, cols. 13:41-14:23 – teaches updating the model by influencing (increasing) the multiplier [hyperparameter] of the score of the models as inversely proportional to the difference between the impression callback timestamp and the engagement callback timestamp [scale factor based on temporal changes related to advertisement selection]), and the one or more temporal changes indicate a change of the weight associated with the learning of the model (Lu, cols. 13:41-14:23 – teaches updating the model based on timestamps [temporal changes] where the time stamps influence the extent [scale] to which the models are updated; Lu, cols. 21:50-22:9 – teaches updating the model including updating the weight parameters) and are detected from streaming ad-related data (Lu, col. 14:24-38 – teaches training the machine learning model based on the continuous stream of training instances which correspond to candidate advertisements). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang in view of Drevo with the teachings of Lu in order to dynamically update models to more efficiently and accurately select candidate advertisements to be displayed to a user in the field of updating predictive models to better model the behavior of the system (Lu, cols. 15:66-16:4 – “The techniques described herein utilize both a point-wise learning model and a pair-wise learning model, both of which can be dynamically updated, to more efficiently and accurately select candidate advertisements to be displayed at a client device.”).

Regarding claim 3 (Previously Presented), Zhang in view of Drevo and further in view of Lu teaches all of the limitations of the method of claim 1 as noted above. Drevo further teaches 
detecting a convergence of the model when performing the steps of generating, creating, and selecting (Drevo, ¶0115 – teaches iterating through the model training process until a termination criteria such as desire performance [convergence] is reached); 
generating an anchor set of hyper parameters that are known to cause the convergence of the model (Drevo, ¶0115, Fig. 4, 414 – teaches returning the highest performing model/methodology/hyperpartition [Returning the best model/methodology/hyperpartition includes returning the associated hyperparameters, i.e., the anchor set that caused convergence]; see also Drevo, ¶¶0034-0037 – definitions of modeling methodology, model parameters, hyperpartition and model); and 
storing the anchor set for future model update (Drevo, ¶¶0041-0043 – teaches storing the model methodologies and the trained models [including the hyperparameters] for future use and update).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Drevo and Lu in order to detect convergence and use the convergence to generate hyperparameters because selection of the highest performing model is typically the goal of model training (Drevo, ¶0115).

Regarding claim 4 (Previously Presented), Zhang in view of Drevo and further in view of Lu teaches all of the limitations of the method of claim 1 as noted above. Lu further teaches wherein modifying the value of the one or more hyper parameters comprises: 
monitoring the one or more temporal changes related to the model (Lu, col. 13:41-54 – teaches monitoring the impression callback time and the engagement call back time); and 
generating one or more perturbed values of the one or more hyper parameters based on the one or more scale factors (Lu, cols. 13:41-14:23 – teaches updating the model by influencing (increasing) the multiplier [hyperparameter] of the score of the models as inversely proportional to the difference between the impression callback timestamp and the engagement callback timestamp [scale factor based on temporal changes related to advertisement selection]).


Regarding claim 5 (Previously Presented), Zhang in view of Drevo and further in view of Lu teaches all of the limitations of the method of claim 1 as noted above.
Zhang further teaches 
obtaining ad related data online in real time (Zhang, ¶0034 – teaches dynamic real-time monitoring of advertisement-relating information, such as category-specific advertisement performance and inventory distribution information); 
parsing the ad related data according to a timer (Zhang, ¶0034 – teaches monitoring data assuming time remains in the pertinent online period; Zhang, ¶0034 – teaches that advertisement-relevant information can include other types of information that may affect advertisement performance such as time-based [timer] or news-based developments; see also Zhang, ¶0042); 
sub-sampling the ad related data (Zhang, ¶0043 – teaches sub-sampling the ad data for things such as celebrity deaths, shopping activities, weather); 
extracting relevant information from the ad related data based on the model (Zhang, ¶0044 – teaches extracting data such as inventory or inventory distribution from specific categories); 
determining, in the relevant information, features related to advertisements and users for whom an advertisement is to be selected, to generate processed training data (Zhang, ¶0045 – teaches deriving various metrics, such as type and number of events affecting a specific category, number of .
Drevo further teaches calculating, based on the processed training data, a value for the performance metric for each of the plurality of candidate models (Drevo, ¶0107 – teaches training the models on the dataset and determining the performance of each model; see also Drevo, ¶0056), wherein selecting the one of the plurality of candidate models is based on the value for the performance metric for each of the plurality of candidate models (Drevo, ¶¶0114-0115 – teaches selecting and returning the highest performing model based on a specified performance metric).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Drevo and Lu in order to select models based on performance metric because selection of the highest performing model is typically the goal of model training (Drevo, ¶0115).

Regarding claim 6 (Previously Presented), Zhang in view of Drevo and further in view of Lu teaches all of the limitations of the method of claim 1 as noted above. Zhang further teaches wherein the model is updated online and has been pre-trained offline to determine an initial value of the one or more hyper parameters (Zhang, ¶¶0018-0019 – teaches determining a set of initial serving thresholds and delivery policies [parameters]; Zhang, ¶0020-0021 – teaches adjusting servings thresholds and delivery policies during an online period which are used by the model; Zhang, ¶0021 – teaches the model is pre-trained offline [pre-training offline means setting initial hyper parameters]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Drevo and Lu for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Previously Presented), Zhang in view of Drevo and further in view of Lu teaches all of the limitations of the method of claim 1 as noted above. Zhang further teaches wherein the updated model is to be utilized for at least one of: 
predicting a probability of click-through rate for an advertisement; 
predicting a probability of ad conversion rate for an advertisement; 
predicting a total ad revenue for an advertisement; or 
predicting user experience for an advertisement (Zhang, ¶0041 – teaches using the model to determine a score that represents predicted click through rate for the user in connection with a particular behavioral targeting category).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Zhang, Drevo and Lu for the same reasons as disclosed in claim 1 above.

Regarding claim 8 (Currently Amended), it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 10 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 3.

Regarding claim 11 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 4.

Regarding claim 12 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 5.

Regarding claim 13 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 6.

Regarding claim 14 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 7.

Regarding claim 15 (Currently Amended), it is the machine-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 17 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 3.

Regarding claim 18 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 4.

Regarding claim 19 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 5.

Regarding claim 20 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 6.

Regarding claim 21 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo and further in view of Lu for the reasons set forth in the rejection of claim 7.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Drevo and further in view of Lu and further in view of Breckenridge et al. (US 2012/0191631 A1 – Dynamic Predictive Modeling Platform, hereinafter referred to as “Breckenridge”).

Regarding claim 2 (Original), Zhang in view of Drevo and further in view of Lu teaches all of the limitations of the method of claim 1 as noted above. However, Zhang in view of Drevo and further in view of Lu does not explicitly teach detecting a divergence of the model when performing the steps of generating, creating, and selecting; tracking back to a latest cycle of generating, creating, and selecting when the model did not diverge; and continuing the steps of generating, creating, and selecting from the latest cycle.
Breckenridge teaches 
detecting a divergence of the model when performing the steps of generating, creating, and selecting (Breckenridge, ¶0066 - teaches measuring effectiveness of a newly updated model and determining if the newly updated model is more effective or less effective [divergence]); 
tracking back to a latest cycle of generating, creating, and selecting when the model did not diverge (Breckenridge, ¶0066 – teaches discarding a less effective retrained model and using the previous model, instead of using the newly retrained model); and 
continuing the steps of generating, creating, and selecting from the latest cycle (Breckenridge, ¶0063 – teaches automatically updating the model when new training data is received; see also Breckenridge, FIGs. 6-8 – demonstrating iterative updating process; Breckenridge, ¶0058 – real-time data retrieval and updating; Breckenridge, ¶¶0061-0062).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Zhang in view of Drevo and further in view of Lu with the teachings of Breckenridge in order to develop more effective updated models while avoiding models that produce erroneous outputs in the field of updating predictive models, including updating multiple models in parallel, as in the case of Drevo and Breckenridge (Breckenridge, ¶0010 – “The client computing system can incrementally provide new training data and be provided access to the most effective trained predictive model available at a given time, based on the training data provided by the client computing system as of that given time. An updateable trained predictive model that gives an erroneous predictive output can be easily and quickly corrected, for example, by providing the correct output as an update training sample upon detecting the error in output.”).

Regarding claim 9 (Previously Presented), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo, further in view of Lu and further in view of Breckenridge for the reasons set forth in the rejection of claim 2.

Regarding claim 16 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Zhang in view of Drevo, further in view of Lu and further in view of Breckenridge for the reasons set forth in the rejection of claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Greenwood, Nigel John Conrad (US 2017/0147722 A1 – A System and Method for Modelling System Behavior) teaches updating a model by modifying hyperparameters of a plurality of copies of a model to create multiple candidate models and selecting the best model.


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125           

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122